Opinion issued September 16, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00153-CV
                           ———————————
                         BIRTAN YENTUR, Appellant
                                        V.
                    MUNEVVER D. KORKMAZ, Appellee


                   On Appeal from the 387th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 20-DCV-278942


                         MEMORANDUM OPINION

      Appellant, Birtan Yentur, has neither established indigence for purposes of

court costs nor paid or made arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. CIV. P. 145; TEX. R. APP. P. 37.3(a), (b). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond to
this Court’s notice and a clerk’s record has not been filed. See TEX. R. APP. P.

37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b), 42.3(b), (c), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




                                        2